NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               ANDREW CHRISTOPHER PEREZ, Petitioner.

                         No. 1 CA-CR 13-0156 PRPC
                               FILED 3-10-2015



    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2009-165932-001
                 The Honorable Susanna C. Pineda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Arthur G. Hazelton, Jr.
Counsel for Respondent

Andrew Christopher Perez, Buckeye
Petitioner Pro Se
                             STATE v. PEREZ
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.


G E M M I L L, Judge:

¶1            Andrew Christopher Perez petitions for review of the trial
court’s summary dismissal of his petition for post-conviction relief filed
pursuant to Rule 32, Ariz. R. Crim. P. We have considered his petition and,
for the reasons stated, grant review but deny relief.

¶2             Perez was indicted on one count of possession of dangerous
drugs, a class 2 felony; one count of sale or transportation of dangerous
drugs, a class 2 felony; two counts of misconduct involving weapons, each
a class 4 felony; and one count of possession of drug paraphernalia, a class
6 felony. The State also alleged multiple sentence enhancements including
two prior felony convictions, commission of the offenses while on release,
and possession of dangerous drugs over the statutory threshold. Perez
rejected a plea deal that involved a guilty plea to one count of possession of
dangerous drugs for sale and a seven-year prison term and instead, against
his trial counsel’s advice, pled guilty without any agreement to all five
counts as charged and admitted his prior convictions. The trial court
sentenced Perez as a repetitive offender to concurrent presumptive prison
terms, the longest being fifteen years on the two dangerous drug offenses.

¶3             Perez filed a timely notice of post-conviction relief.
Appointed counsel subsequently notified the trial court that after reviewing
the record he could find no claims to raise. Perez then filed a pro se petition
raising claims of unlawful arrest, unlawful search and seizure,
identification obtained in violation of constitutional rights, involuntary
statements, suppression of evidence, use of perjured testimony, unlawfully
induced guilty plea, improper use of prior convictions, mental impairment,
ineffective assistance of counsel during plea bargaining, ineffective
assistance of counsel at sentencing, newly discovered evidence, and
abridgment of other constitutional rights. The trial court summarily
dismissed the petition, ruling that many of the claims were waived by the
guilty pleas and that Perez failed to state colorable claims of ineffective
assistance of counsel or newly discovered evidence.



                                      2
                              STATE v. PEREZ
                             Decision of the Court

¶4             On review, Perez restates his claims of ineffective assistance
of counsel, newly discovered evidence, unfit to plead guilty due to mental
impairment, and conviction in violation of constitutional rights, and asserts
he is entitled to an evidentiary hearing. We review the summary dismissal
of a petition for post-conviction relief for abuse of discretion. State v.
Bennett, 213 Ariz. 562, 566, ¶ 17, 146 P.3d 63, 67 (2006).

¶5             The trial court did not abuse its discretion in dismissing the
petition for post-conviction relief. By pleading guilty, Perez waived all non-
jurisdictional defects and errors prior to the plea, including deprivations of
constitutional rights. See State v. Flores, 218 Ariz. 407, ¶ 6, 188 P.3d 706, 708–
09 (App. 2008); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973) (“A
guilty plea represents a break in the chain of events which has preceded it
in the criminal process. When a criminal defendant has solemnly admitted
in open court that he is in fact guilty of the offense with which he is charged,
he may not thereafter raise independent claims relating to deprivation of
constitutional rights that occurred prior to the entry of the guilty plea.”).
This includes all claims of ineffective assistance of counsel, except as they
relate to the validity of plea. State v. Quick, 177 Ariz. 314, 316, 868 P.2d 327,
329 (App. 1993).

¶6            Regarding the claim of mental impairment, Perez fails to
support his allegations of incompetency. A trial court need not conduct an
evidentiary hearing based on mere generalizations and unsubstantiated
claims. State v. Borbon, 146 Ariz. 392, 399, 706 P.2d 718, 725 (1985).
Additionally, the trial court was entitled to rely on its own observations of
Perez’s demeanor and responses at the change-of-plea hearing. See State v.
Djerf, 191 Ariz. 583, ¶ 25, 959 P.2d 1274, 1283 (1998) (holding “defendant's
appropriate and rational responses” relevant to conclusion that defendant
fully understood consequences of waiver). We note that the transcript of
that change-of-plea hearing fully supports the trial court’s determination
that Perez knowingly, voluntarily, and intelligently entered his guilty pleas.

¶7            With respect to the other non-waived claims of newly
discovered evidence and ineffective assistance of counsel relating to his
guilty pleas, we have reviewed the record and are satisfied the trial court
clearly identified and thoroughly addressed those claims and correctly
resolved the issues in a manner sufficient to permit this or any other court
to conduct a meaningful review. See State v. Whipple, 177 Ariz. 272, 274, 866
P.2d 1358, 1360 (App. 1993). No purpose would be served by repeating the
court’s ruling in its entirety, and we therefore adopt it. Id.




                                        3
                  STATE v. PEREZ
                 Decision of the Court

¶8   Accordingly, although we grant review, we deny relief.




                         :ama




                           4